Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 3/29/2019. Claims 1, 8 and 15 are independents. Claims 1-20 are currently pending.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pohlack et al. (US 10706147 B1), hereinafter Pohlack, in view of Moffie et al. (WO 2009097610 A1), hereinafter Moffie.

Regarding claims 1, 8 and 15, Pohlack teaches an apparatus comprising:
	a communication interface to retrieve a first eviction data set (col3 ln66-col4, using translation lookaside buffer; ln23, col10 ln39-49 and col20 ln23-33, attacker may use its knowledge of the host environment to construct an eviction set 206 in its own memory space 202, such that the eviction set 206 will be cached at a known cache location 225 in the 230) from a translational lookaside buffer associated with a central processing unit (col16 ln61-col17 ln23 and col20 ln23-34, a further analysis may reveal [retrieve] a potential eviction set that is being maintained by the attacker);
	Moffie teaches
	a machine learning engine (para. 0007, machine learning algorithms) to:
	generate an anomaly detection model based upon at least one of a second data set not including an anomaly and a third data set including the anomaly (para. 0085, 
	determine whether the anomaly is present in the first eviction data set based on the anomaly detection model (para. 0117, an alarm is raised when the conditions specified in the filter are satisfied. Those familiar with the field of pattern classification will recognize that a large number of filters could be used to generate the alarm, and that the selection of the most appropriate alarm can be determined during off-line monitoring); and
	an alert generator to at least one of modify a bit value or terminate memory access operations when the anomaly is determined to be present (para. 00113, an alarm could be raised based on one anomalous window, with respect to a predetermined threshold, being detected by the on-line monitoring system; para. 00114, Alternately, an alarm could be raised if a predetermined number of consecutive windows, e.g., three is detected as being abnormal).
Therefore, It would have been obvious to one of ordinary skill In the art before the effective filling date of the claimed invention to combine the teachings of Pohlack and Moffie because it could improve the detection rate (Moffie para. 00115).

Regarding claims 2, 9 and 16, the combination of Pohlack and Moffie teaches all of the limitations of claims 1, 8 and 15, respectively, as described above. Pohlack further teaches wherein the translational lookaside buffer includes a monitor to track access to the translational lookaside buffer (col4 ln5-10 and ln24-50, a reduction in the number of entries that must be stored in the translation lookaside buffer (TLB) for the 

	Regarding claims 3, 10 and 17, the combination of Pohlack and Moffie teaches all of the limitations of claims 2, 9 and 16, respectively, as described above. Pohlack further teaches wherein the monitor is to communicate information about the access to the translational lookaside buffer to a performance monitoring unit of the central processing unit (col6 ln52-64, The dom0 operating system may be responsible for various administrative orcontrol-plane operations of the service provider, including for example capturing usage and performance metrics data from the virtual computing resources and the physical computing resources).

	Regarding claims 4, 11 and 18, the combination of Pohlack and Moffie teaches all of the limitations of claims 3, 10 and 17, respectively, as described above. Moffie further teaches wherein the performance monitoring unit includes counters to count accesses to the translational lookaside buffer (para. 0093, rate features are constructed by counting the number of occurrences of events, or types of events, in each segment).
	Therefore, It would have been obvious to one of ordinary skill In the art before the effective filling date of the claimed invention to combine the teachings of Pohlack and Moffie because it could improve the detection rate (Moffie para. 00115).

	Regarding claims 5, 12 and 19, the combination of Pohlack and Moffie teaches all of the limitations of claims 3, 10 and 17, respectively, as described above. Pohlack 

	Regarding claims 6, 13 and 20, the combination of Pohlack and Moffie teaches all of the limitations of claims 2, 9 and 16, respectively, as described above. Pohlack further teaches wherein the access is a hit on the translational lookaside buffer (col5 ln46-57, If the requested memory location is in the lower level, a cache hit has occurred).

	Regarding claims 7, 14 and 21, the combination of Pohlack and Moffie teaches all of the limitations of claim 2, as described above. Pohlack further teaches wherein the access is a miss on the translational lookaside buffer (col5 ln46-62, If the memory location is not found at any level in the cache hierarchy, a cache miss has occurred).

References Cited But Not Used
HAYENGA et al. (US 20170286421 A1) teaches a method for processing instructions from multiple threads. A storage structure is shared between the threads and has a number of entries. Indexing circuitry generates a target index value identifying an entry of the storage structure to be accessed in response to a request from the processing circuitry specifying a requested index value corresponding to information to be accessed from the storage structure. The indexing circuitry generates 
ZOLL et al. (US 20180083833 A1) teaches a method for performing context-aware prognoses in machine learning systems. The approach harnesses streams of detailed data collected from a monitored target to create a context, in parallel to ongoing model operations, for the model outcomes. The context is then probed to identify the particular elements associated with the model findings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/SHU CHUN GAO/Examiner, Art Unit 2437 

/MENG LI/Primary Examiner, Art Unit 2437